Citation Nr: 1112518	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea tarda (PCT).

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for skin warts (verruca vulgaris).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  His DD form 214 reflects service in Vietnam from June 1967 to June 1968.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Waco, Texas that declined to reopen the claim of entitlement to service connection for PCT and denied service connection for skin cancer.

The Veteran was afforded a Decision Review Officer Hearing at the RO in May 2010.  The transcript is of record.

Following review of the record, the Board has assumed jurisdiction of the issue of entitlement to service connection for skin warts.  This matter is addressed in the REMAND that follows and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed June 1995 rating decision, the RO denied entitlement to service connection for PCT.

2.  The evidence submitted since the June 1995 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for PCT.

3.  The Veteran had service in Vietnam and exposure to herbicides/Agent Orange is presumed.

3.  Skin cancer was not shown during service, was manifested many years after discharge from active duty, and is unrelated to service.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision that denied entitlement to service connection for PCT is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the June 1995 rating decision is not new and material and the Veteran's claim of entitlement to service connection for PCT is not reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  Skin cancer was not incurred in or aggravated by service, and may not be presumed to have been incurred in service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309. (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the previously denied claim of entitlement to service connection for PCT which he attributes to exposure to Agent Orange in service.  He asserts that he has skin cancer that is related to service, to include exposure to Agent Orange therein, which service connection is warranted. 


Preliminary Considerations - VA's Duty to Assist the Veteran.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  In this regard, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Here, fully adequate notice was sent to the appellant in letters dated in January and June 2006, and June 2008 prior to the initial unfavorable decisions on the claims that informed him of what evidence was required to reopen a claim and to substantiate the claims, and of the appellant's and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award if service connection were granted has also been sent to the appellant.  In this case, however, service connection is being denied.  Therefore, no rating or effective date will be assigned with respect to the claims.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive private clinical records have been submitted and reviewed.  VA clinical records have been received and associated with the claims folder.  The providers he has identified as having evidence in support of the claim have been contacted.  The Veteran was afforded a hearing before a VA Decision Review Officer in May 2010.  The claims folder was left open for 60 days for the submission of additional evidence.  In a substantive appeal received in June 2010, he also requested a Travel Board hearing but subsequently withdrew the option for such in January 2011.  His statements and testimony in the record, as well as the whole of the evidence have been carefully considered.  

The Veteran has not been afforded a specific VA compensation examination as to either matter on appeal.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 

As to the appellant's attempt to reopen the claim of entitlement to service connection for PCT, a medical examination is precluded because the claim is not reopened for reasons stated below. See 38 C.F.R. § 3.159(c)(4)(iii) (2010). 

Regarding the issue of entitlement to service connection for skin cancer, there is no reliable lay or medical foundation to support the claim other than lay assertion that is not deemed to be credible for reasons explained in the legal analysis portion of this decision.  

The Board thus finds that the evidence of record is adequate to render decisions on the claims of whether new and material evidence has been received to reopen the claim of entitlement to service connection for PCT, and entitlement to service connection for skin cancer.  The record does not otherwise indicate any additional evidence that is necessary for a fair adjudication of the claims that has not been obtained.  The Board is satisfied that VA has complied with the duty-to-assist-requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The issues of whether new and material evidence has been received to reopen the claim of service connection for PCT and entitlement to service connection for skin cancer are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and a malignant tumor becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, and B cell leukemias.  These diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010), 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. §§ 501(a), 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e) (2010).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2010).

1.  New and material evidence to reopen claim for PCT.

Factual Background 

Service connection for PCT was originally denied in June 1995.  The appellant filed a notice of disagreement and a statement of the case was issued in October 1995.  However, he did not perfect an appeal at that time and this determination is final. See 38 C.F.R. § 20.1103 (2010).  The Board must therefore review all of the evidence submitted since the final disallowance of the claim to determine whether the appellant's claim for service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet. App. 273 (1996).  A claim that is the subject of a final decision may be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  

The appellant attempted to reopen his claim of entitlement to service connection for PCT in September 2005.  New evidence is defined in 38 C.F.R. § 3.156(a) (2010) as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 1995 RO rating decision that denied service connection for PCT consisted of service treatment records that reflect that the Veteran was seen in August 1966 for warts of the right elbow, one of which was infected, for which medication was prescribed.  In December 1966, it was recorded that he sought treatment for multiple warts that were removed.  Clinical entries in January 1969 noted that warts were removed at several different sites.  A wart of the right forearm was removed in February 1969.  In March 1969, it was recorded that he had many small warts of the upper thighs of three months' duration, and was referred for dermatology consultation.  On examination in December 1968 for discharge from active duty, the Veteran indicated on the Report of Medical History that he had had boils.  The physician's summary noted that he had had boils in the past but no problem at the time.  The skin was evaluated as normal except for a right arm tattoo and a leg scar.  Serology was negative.  

A claim of entitlement to service connection for PCT due to Agent Orange exposure was received in March 1995.  Received in support of the claim was a VA outpatient clinic note dated in March 1995 on which it was noted that the Veteran had bilateral lesions on both hands and was currently being seen by a private dermatologist.  

Private clinical records dated between 1994 and 1995 reflect treatment for various complaints and symptoms including itchy and irritating blisters/vesicles on various areas of his body.  Laboratory studies were performed that showed a significant increased in octocarboxyporphyrin as well as a marked elevation in his heptacarboxyporphrins and pentacarboxyporphrins that were felt to be consistent with porphyria cutaneous tarda.  It was recommended that the Veteran undergo phlebotomy and restrict his alcohol intake.  Following treatment, the examiner noted that he had a long discussion with the Veteran regarding his diagnosis and how it related to his symptoms, and that he reinforced the role of abstinence from alcohol and reduction in iron mass in the body.  

By rating decision in June 1995, the RO denied service connection for PCT on the basis that service treatment records were negative for PCT and that it was not manifested to a compensable degree within one year of discharge from active duty.

The Veteran attempted to reopen the claim of entitlement to service connection for PCT in September 2005.

Evidence added to the record following the denial of the claim of service connection for PCT includes private clinical records dating from 2004 reflecting that the Veteran was treated for multiple complaints and disorders.  History of PCT treated in 1995 with phlebotomies was noted.  On an occasion in November 2005, the Veteran described easy sunburns and occasional skin blisters with sunburn.  He stated that he had not had significant skin scarring for a number of years.  Impressions included clinical history of PCT.  In December 2005, a pertinent impression of history of elevated ferritin requiring phlebotomy with a confirmed diagnosis of probable hemochromatosis carrier and clinical diagnosis of PCT was rendered.  

A statement was received in April 2006 from the Veteran's brother attesting to painful sores on the appellant's arms and hand dating back 10 years.  He related that it was PCT with lesion that would "crack and go to the bone", would not close up, swell and burst and open up again and again.  

VA outpatient clinical record dated between 2006 and 2010 show that appellant was treated for multiple complaints and disorders and was noted to have a history of PCT with the last phlebotomy for such performed in 1996.  

The Veteran was afforded a VA examination in December 2007 for a condition not pertinent to the current appeal and reported a history of porphyria cutanea tarda.  He stated that back in the 1990s, he developed blisters on his arms and face, primarily on the exposed sides, visited a dermatologist, was told he had PCT and was successfully treated with phlebotomy.  The appellant related that this was performed for approximately two years and was repeated again between 2002 and 2003 with phlebotomies every two weeks.  He was reported to have said that he had not had any blisters or new lesions in the last year or two and that when they did recur, he treated them with avoidance of sun exposure and topical medication.  

The Veteran was seen in the VA dermatology clinic for consultation in October 2009 with a history of PCT treated with phlebotomy.  It was noted that he presented for evaluation at that time for PCT as he was interested in a service connection claim.  The appellant denied current blistering or photosensitivity.  He complained of persistent scars and echymoses on the dorsal forearms.  He denied pruritis and excoriation, pain and bleeding.  A comprehensive skin examination was performed.  A 24-hour urine porphyrins was conducted and was within normal limits.  An assessment of history of PCT, currently appears to be remission, no active intervention at this time, was rendered.  

The Veteran was afforded a VA examination for a condition not pertinent to the instant appeal in December 2007.  The examiner reviewed the claims folder and referred to clinical records and treatment pertaining to the diagnosis of PCT in 1995.  A physical examination was performed disclosing findings that included extensive hyperpigmentation on the exposed side of the forearms and upper arms, and scattered white areas of scarring.  No blisters were observed.  Following examination, the diagnoses included PCT.  The examiner commented that the Veteran had PCT which might be caused by hepatitis C.

Private clinical records from Bloodcare dated between 1994 and 1995 were received in which the Veteran's self-reported medical care was recorded, including PCT since August 1994 and hemochromatosis.

The Veteran presented testimony on personal hearing in May 2010 before a Decision Review Officer and stated that he was in Vietnam where Agent Orange was dispersed and had been diagnosed as having PCT.  He stated that if he had skin problems within a year of service he did not pay much attention and could not remember, but that he got sunburned in Vietnam all the time.  

Legal Analysis

The Board finds that the evidence received since the June 1995 rating decision referable to the claim of service connection for PCT is cumulative and/or redundant of prior information in the record.  Evidence that is merely cumulative cannot be "new and material" even if that such information was not previously before agency decision makers. 38 C.F.R. § 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The additional VA and private clinical records dated between 1994 and 1995 and from 2005 through 2010 continue to show that the Veteran was treated for PCT dating from 1994 and carries a history of having been treated for that disease process.  Such evidence is cumulative.  The only other evidence submitted in support of the claim is the Veteran's testimony and his and his affiant's statements attributing PCT to exposure to Agent Orange in service.  However, the appellant's assertion that PCT was related to inservice exposure to Agent Orange was established in the prior claim.  His pleadings and testimony are essentially duplicative of assertions made prior to June 1995 in support of the claim.  Such evidence is also cumulative.  At the time of the prior denial, there was a lay assertion of PCT related to Agent Orange exposure in Vietnam but no competent evidence that PCT was manifested in service of within one year of discharge from active duty.  The Veteran's current testimony and lay assertions from his brother only add minimal detail as to why he thinks PCT is related to service or to an event therein.  It is essentially cumulative of the prior claim.  There remains no competent to nexus to service or evidence of PCT within one year of discharge from service.  In summary, the evidence added to the record since the June 1995 determination relating to service connection for PCT is cumulative and does not provide a basis to reopen the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

2.  Service connection for skin cancer

Factual Background

As recited in detail above, the Veteran's service treatment records reflect that he was seen a number of occasions during service for warts affecting various areas of his body which were excised.  On examination in December 1968 for discharge from active duty, the Veteran indicated on the Report of Medical History that he had had boils.  The physician's summary noted that he had had boils in the past but that this was no problem at the time.  The skin was evaluated as normal except for a right arm tattoo and a leg scar.

Post service private treatment records reflect that the appellant was seen between 1994 and 1995 various complaints and symptoms including blisters/lesions on various areas of his body.  On an occasion in November 2005, he described occasional skin blisters with sunburn.  

A claim of entitlement to service connection for skin cancer was received in March 2008.

The Veteran was seen on a VA outpatient basis in August 2007 with complaints of lumps on the back and neck that needed to be checked out.  On VA examination in December 2007, physical examination disclosed findings that included extensive hyperpigmentation on the forearms and upper arms and scattered areas of scarring.  There were no lesions on the face.  VA outpatient records dated in September 2007 indicate that the Veteran underwent excision and biopsy of suspicious skin lesions on the back and neck.  A problem list in March 2008 includes diagnoses of acquired keratoderma and epidermal cyst.  The appellant underwent excision and biopsy of the left back and right shoulder in March 2008 for what was felt to be a suspicious skin lesion that might be cancerous or pre-cancerous.  In April 2008, a diagnosis of skin neoplasm of uncertain behavior was added to the problem list.  It was noted in April 2008 that the pathology report in September 2007 had revealed "EIC" [epidermal inclusion cyst] of the neck and "KA" [keratoacanthoma] of the right shoulder, and that a March 2008 pathology record had shown EIC of the back and verruca vulgaris of the right shoulder. 

The appellant was afforded dermatology consultation in October 2009.  It was noted that he had a clinical history that included epidermoid cysts and keratoacanthoma.  He complained of persistent scars and ecchymosis on the dorsal forearms.  It was recorded that there was no history of malignant melanoma.  Physical examination of the upper body was notable for multiple macular hypopigmented scars on the dorsal forearms, multiple purpura, no active vesicles or erosions, and a scaly papule on the left chest that was suspicious for "AK" [actinic keratosis] versus early KA.  Following examination, an assessment of neoplasm of uncertain significance was rendered.  It was noted that a shave biopsy would be performed on that day, and that the Veteran might require further therapy including excision.  The Veteran was informed of the biopsy results a week later but the results of such are not recorded.  A problem list in November 2010 listed skin diseases as unspecified hypertrophic and atrophic conditions of the skin, neoplasm of uncertain behavior of skin, acquired keratoderma, and epidermal cyst.  He was seen again in May 2010 for two new cysts of the left upper back and mid back and excisions were planned.  

The Veteran presented testimony on personal hearing in May 2010 to the effect that he believed he developed the lumps on his back in Vietnam and from being exposed to Agent Orange.  He stated that he had new evidence in this regard because the doctor who had removed the cysts told him that it was a form of melanoma.  The appellant related that three more lesions would be excised the coming June and that he would have to wait until the laboratory tests came back.  He was given 60 days to send the medical information and results to VA before disposition of the claim.

Legal Analysis

The Board has carefully reviewed the clinical evidence and record but finds that service connection for skin cancer not warranted.  In this regard, service treatment records are entirely silent for any complaints or treatment relative to a skin malignancy, to include on examination in 1968 at separation from service.  There is no documentation evidencing treatment for skin cancer in the years following discharge from active duty.  The Board points out that the reliable evidence first indicates skin symptoms that might be emblematic of skin cancer - a keratoacanthoma - in 2007, more than 38 years after discharge from active duty.  The Board thus finds that the lack of inservice evidence of skin cancer, the normal skin separation examination in this regard, and no diagnosis of a cancerous process of the skin for so many after service clearly compel a finding that the Veteran's assertions of disease related to service are credible.  Moreover, no clinical professional in the record has attributed a skin cancer to service.  Under the circumstances, the Board thus finds that service connection for skin cancer is not warranted on a direct or a presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board points out that certain presumptions are granted for Veterans who were exposed to the herbicide Agent Orange during service in Vietnam.  The Veteran is presumed to have been exposed to Agent Orange in Vietnam.  However, the skin disorders for which he has been treated, including verruca, keratoacanthoma, epidermal inclusion cysts and keratoderma, and the reported melanoma, etc., are not among the conditions for which presumptive service connection is available based on herbicide exposure. See 38 C.F.R. §§ 3.307, 3.309 (e).  Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, §§ , 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Here, the evidence reflects onset of a what might be labeled a skin cancer more than 38 years after service discharge.  While the Board concedes the appellant's exposure to herbicide agents in Vietnam, the evidence does not demonstrate that a skin cancer is attributable to Agent Orange exposure therein.  The Board would point out that the etiology of the skin cancer is a complex medical matter beyond the knowledge of a layperson. Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this instance, no clinical professional has related a skin cancer to exposure to Agent Orange.  Although afforded the opportunity to submit additional evidence to support his claim in this regard, the Veteran has failed to do so.  Therefore, the appellant's opinion in this matter is not competent.

In this regard, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See 38 U.S.C.A. § 1153(a) (West 2002 & Supp 2010); 38 C.F.R. § 3.303(a); Jandreau; see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).

The Board has carefully considered the appellant's lay assertions in this regard.  However, the etiology of skin cancer and whether it is due to exposure to Agent Orange requires specialized training for a determination as to its causation, and is therefore not susceptible of lay opinion.  The Board would also point out that even if the Veteran were competent to relate the claimed disorder to a service, a bare statement without any underlying support or substantiation for that belief is too nonspecific and vague to reach a conclusion based on sound principles.  In this regard, a medical professional has greater skill.  The clinical observations and interpretation of the findings by a skilled professional with clinical expertise would be far more probative in establishing a relationship than lay assertion.  In this instance, no connection has been proposed between skin cancer and Agent Orange exposure except for the Veteran's own statements and testimony that are not deemed competent for reasons stated herein.  The Board thus finds that there is no probative evidence in the record suggesting that a skin cancer is related to service on any basis.

Therefore, inasmuch as the probative evidence weighs against a relationship to service or presumed Agent Orange/herbicide exposure therein, the record affords no basis to grant service connection for skin cancer.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim. See § 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the circumstances, service connection for skin cancer must be denied. 

The Board would also point out that in regard to the findings of epidermal inclusion cysts noted in VA outpatient records, we have broadly considered the evidence and contentions.  However, neither the evidence nor the pleadings suggests a relationship to service.  In this instance, it is found that the tenets of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled) are not applicable, and service connection for epidermal inclusion cysts is not warranted.  


ORDER

The application to reopen the claim of entitlement to service connection for porphyria cutanea tarda is denied.

Service connection for skin cancer is denied.


REMAND

As reported previously, the Veteran's service treatment records reflect that he was seen on a number of occasions during service for recurring warts affecting various areas of his body.  Post service VA outpatient clinic notes dated in March 2008 and May 2010 refer to findings of verruca vulgaris which is medical terminology for the common wart.  Thus, it is appropriate to consider whether the more recent findings of warts reasonably relate back to service.  In view of such, the Board finds that the holding in Clemons is applicable in this instance because it is found that the scope of Veteran's claim reasonably encompasses his description of reported symptoms, and other information of record.  In this regard, the Board observes that in a statement dated in October 2009, the Veteran refers to having a "verruca vulgaris skin cancer" removed from his back and chest.  The Board has assumed jurisdiction of this matter as indicated on the title page.  As this issue is being remanded, the Veteran is not prejudiced by the Board's actions. See Bernard v. Brown, 4 Vet. App. 384 (1993).

In this regard, under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, a current VA skin examination is warranted.

The Board notes that the Veteran appears to receive continuing VA outpatient treatment for skin symptoms.  The most recent records date through May 4, 2010.  As VA has notice of the potential existence of additional VA records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, records dating from May 5, 2010 should be requested and associated with the claims folder.

Additionally, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to obtain; (3) that the claimant is expected to provide (See Quartuccio v. Principi, 16 Vet. App. 183 (2002)), as well as notice in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist letter that addresses the issue of entitlement to service connection for warts that complies with Quartuccio and Dingess/Hartman.

2.  VA outpatient records dating from May 5, 2010 pertaining to skin treatment should be requested and associated with the claims folder.  

3.  Schedule the Veteran for a VA skin examination.  The claims folder must be made available to the examiner.  After reviewing the claims folder and examining the Veteran, the examiner should indicate whether the Veteran has recurring warts, and if so, whether such findings at least as likely as not (a 50 percent or better probability) relate back to those noted in service.  The examiner should provide rationale for the opinion in reaching his or her conclusions.

4.  If the benefit is not granted, the RO should issue a supplemental statement of the case before returning the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).


____________________________________________
H. N. SCHWARZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


